DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 4-6 are amended and claim 12 is new, due to Applicant's amendment dated 01/07/2021.  Claims 1-12 are pending.
Response to Amendment
The objection to the specification on page 6 as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 01/07/2021.
The objection to the specification on page 60 paragraphs 2 and 4, and page 63 paragraph 5 as set forth in the previous Office Action is withdrawn due to the Applicant’s amendment dated 01/07/2021.
The objection to claims 1, 4 and 5 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 01/07/2021.
The rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 01/07/2021.
The rejection of claims 1, 3-4 and 11 under 35 U.S.C. 103 as being unpatentable over Yamada et al. US 2013/0052571 A1 (“Yamada”) in view of Uetani US 2016/0111669 A1 (“Uetani”) and further in view of Jen et al. US 2009/0278445 A1 (“Jen”) as set forth in the previous Office Action is overcome
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Yamada et al. US 2013/0052571 A1 (“Yamada”) in view of Uetani US 2016/0111669 A1 (“Uetani”) and Jen et al. US 2009/0278445 A1 (“Jen”), and further in view of Tateishi US 2004/0192070 A1 (“Tateishi”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 01/07/2021.  However, as outlined below, new grounds of rejection have been made over Yamada et al. US 2013/0052571 A1 in view of Uetani US 2016/0111669 A1 and Jen et al. US 2009/0278445 A1 and further in view of Tateishi US 2004/0192070 A1. 
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Yamada et al. US 2013/0052571 A1 (“Yamada”) in view of Uetani US 2016/0111669 A1 (“Uetani”) and Jen et al. US 2009/0278445 A1 (“Jen”), and further in view of Katsumi et al. JP 2011211942 A (“Katsumi”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 01/07/2021.  However, as outlined below, new grounds of rejection have been made over Yamada et al. US 2013/0052571 A1 in view of Uetani US 2016/0111669 A1 and further in view of Jen et al. US 2009/0278445 A1.
The rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Yamada et al. US 2013/0052571 A1 (“Yamada”) in view of Uetani US 2016/0111669 A1 (“Uetani”) and Jen et al. US 2009/0278445 A1 (“Jen”), and further in view of Li et al. US 2014/0054567 A1 (“Li”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 01/07/2021.  However, as outlined below, new grounds of rejection have been made over Yamada et al. US 2013/0052571 A1 in view of Uetani US 2016/0111669 A1 and further in view of Jen et al. US 2009/0278445 A1. 
The rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over Yamada et al. US 2013/0052571 A1 (“Yamada”) in view of Uetani US 2016/0111669 A1 (“Uetani”) and Jen et al. US 2009/0278445 A1 (“Jen”), and further in view of Kawakami et al. US 2006/0284155 (“Kawakami”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 01/07/2021.  
Response to Arguments
Applicant’s arguments on pages 11-15 of the reply dated 01/07/2021 with respect to the rejection of claims 1, 3-4, and 11 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.
Applicant’s arguments on page 15 of the reply dated 01/07/2021 with respect to the rejection of claim 2 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.
Applicant’s arguments on page 16 of the reply dated 01/07/2021 with respect to the rejection of claim 5 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.
Applicant’s arguments on pages 16-17 of the reply dated 01/07/2021 with respect to the rejection of claims 6-7 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.
Applicant’s arguments on pages 17-18 of the reply dated 01/07/2021 with respect to the rejection of claims 9-10 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 in lines 14-17 and claim 12 in lines 12-15 recite “one of the at least one electrodes being transparent or translucent covers a substrate leaving some portions of the substrate uncovered, the some portions of the substrate uncovered”. However, FIGS. 2 and 3 only show embodiments where an electrode covers a substrate leaving one portion of the substrate uncovered. Thus, the claim limitation is broader than that of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “one of the at least one electrodes being transparent or translucent covers a substrate leaving some portions of the substrate uncovered, the cured film substantially covers the one of the at least one electrodes being transparent or translucent and covers at least a portion of the substrate.”
Applicant recites support for the amendment can be found in at least FIGS. 2 and 3, as well as paragraphs [0153] and [0155]. However, paragraphs [0153] and [0155] do not provide support for at least one electrode covering a substrate, leaving some portions of the substrate uncovered, and the cured film substantially covers at least one electrode and at least a portion of the uncovered portion of the substrate. Furthermore, while FIGS. 2 and 3 show an electrode covering a substrate, leaving a portion of the substrate uncovered, and the cured film covers the electrode and a portion of the uncovered portion of the substrate, it is not sufficient support for the claimed limitation, and as such, the limitation is considered new matter. 
The claimed limitation recites “one of the at least one electrode covering a substrate, leaving some portions of the substrate uncovered, and the cured film substantially covers at least one electrode and at least a portion of the uncovered portion of the substrate” and thus covers many variations of the organic electroluminescent device. For example, the claim limitation recites “one of the at least one electrodes being transparent or translucent covers a substrate leaving some portions of the substrate uncovered”. However, FIGS. 2 and 3 only show embodiments where an electrode covers a substrate one portion of the substrate uncovered. FIGS. 2 and 3 only show one embodiment of the claimed limitation and do not allow for a broader interpretation of the claim.
Applicant recites support for new claim 12 can be found in at least FIGS. 2 and 3, as well as paragraphs [0153], [0155], and [0172]. However, paragraphs [0153] and [0155] do not provide support for at least one electrode covering a substrate, leaving some portions of the substrate uncovered, and the cured film substantially covers at least one electrode and at least a portion of the uncovered portion of the substrate. Furthermore, while FIGS. 2 and 3 show an electrode covering a substrate, leaving some portions of the substrate uncovered, and the cured film substantially covers the electrode and a portion of the uncovered portion of the substrate, it is not sufficient support for the claimed limitation, and as such, the limitation is considered new matter. 
The claimed limitation recites “at least one electrode covering a substrate, leaving some portions of the substrate uncovered, and the cured film substantially covers at least one electrode and at least a portion of the uncovered portion of the substrate” and thus covers many variations of the organic electroluminescent device. For example, the claim limitation recites “one of the at least one electrodes being transparent or translucent covers a substrate leaving some portions of the substrate uncovered”. However, FIGS. 2 and 3 only show embodiments where an electrode covers a substrate leaving one portion of the substrate uncovered. FIGS. 2 and 3 only show one embodiment of the claimed limitation and do not allow for a broader interpretation of the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, and 11 are rejected under 35 U.S.C.103 as being unpatentable over Yamada et al. US 2013/0052571 A1 ("Yamada") in view of Uetani US 2016/0111669 A1 ("Uetani") and further in view of Jen et al. US 2009/0278445 A1 ("Jen").
Regarding claim 1, Yamada teaches an organic EL device configured with a pair of electrodes in which at least one of the electrodes is transparent and one or plural organic compound layers interposed between these electrodes, wherein a charge transporting film may be used for at least one of the organic compound layers, and may specifically be a luminous layer, a hole transporting layer, and a hole injecting layer (¶ [0109]). 
Yamada teaches the charge transporting film comprises a compound represented by General Formula (I) (¶ 0076])
    PNG
    media_image1.png
    116
    208
    media_image1.png
    Greyscale
(¶ [0021]). Yamada teaches the above compound enables a high degree of curing and excellent charge transport performance, and that the charge transporting film containing a polymer of the above compound has the benefits of excellent mechanical strength and charge transport performance (¶ [0076]). 
Yamada teaches F of General Formula (I) represents a charge transporting subunit and is desirably a subunit derived from a triarylamine-based compound, as a triarylamine-based compound is excellent in terms of charge mobility and oxidation stability (¶ [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a triarylamine-based compound for the subunit F of General Formula (I), because it would have been choosing from a list specifically disclosed for F, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the charge transporting film of the organic EL device of Yamada and possessing the benefits taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by General Formula (I) having the benefits taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Yamada teaches specific examples of F that are triarylamine-based compounds on pages 5-13, including compound (3)-1 
    PNG
    media_image2.png
    213
    203
    media_image2.png
    Greyscale
(pg. 10). In compound (3)-1, the triarylamine-based compound contains “*”, which represent linkage sites, which is where a functional group attaches to the triarylamine-based compound (¶ [0063]). With three “*”, or three linkage sites, compound (3)-1 attaches to functional groups in three separate locations.
The functional groups are represented by the highlighted portion of General Formula (I) 
    PNG
    media_image3.png
    116
    208
    media_image3.png
    Greyscale
 (¶ [0062]-[0063]). Yamada teaches specific examples of the functional groups on pages 13-18, including compounds (III)-9 
    PNG
    media_image4.png
    180
    223
    media_image4.png
    Greyscale
 and (III)-12 
    PNG
    media_image5.png
    183
    254
    media_image5.png
    Greyscale
(pg. 14). While Yamada does not specifically point out these compounds are crosslinkable groups, both compounds (III)-9 and (III)-12 are stated by the instant 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compounds (111)-7 through (111)-12 as the functional groups of General Formula (I), because it would have been choosing from a list designated as the functional groups of General Formula (I), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the charge transporting film of the organic EL device of Yamada and possessing the benefits taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by General Formula (I) having the benefits taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Yamada teaches m of General Formula (I) is an integer of from 1 to 6 (¶ [0022]). Based on General Formula (I) 
    PNG
    media_image1.png
    116
    208
    media_image1.png
    Greyscale
(¶ [0021]), when m=1, one functional group is present and attached to the amine compound at a single location. When m=2, two functional groups are present and attached to the amine compound at a single location, and so on. Yamada teaches that m is desirably from 2 to 6 in order to improve strength of the compound (¶ [0035]).
Therefore it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify General Formula (I) where m=2, because it would have been choosing one position out of a limited number of possible position of substitution, which would have been a choice from a finite number of identified, predictable solutions of a compound useful  
When m=2 (meaning each functional group contains two crosslinkable groups), two
crosslinkable groups attach to the triarylamine compound at each linkage site"*". When a triarylamine compound has three linkage sites, such as with compound (3)-1 
    PNG
    media_image2.png
    213
    203
    media_image2.png
    Greyscale
(pg. 10), and the functional group with two crosslinkable groups attach at each linkage site, the resulting amine compound contains six crosslinkable groups. Thus, Yamada teaches a triarylamine compound having six or more crosslinkable sites.
The following table lists some of the examples of organic compounds taught by Yamada that contain six or more crosslinkable groups when m=2 (¶ [0062]-[0063], pgs. 5- 14):

    PNG
    media_image6.png
    552
    701
    media_image6.png
    Greyscale

Yamada does not teach the cured film having a residual film ratio of 90% or more before and after toluene is placed on the cured film and leaving toluene thereon for 30 seconds.
Uetani teaches an organic photoelectric conversion device having an anode, a cathode, an active layer disposed between the anode and the cathode, and a hole injection layer disposed between the anode and the active layer (¶ [0010]). Uetani teaches the hole injection layer is heated (cured) to form a coated film (¶ [0134]). Uetani teaches the hole injection layer having a residual film ratio (rate) of 80% or more after a water rinse treatment wherein water is placed on the cured film for 30 seconds (¶ [0010]-[0011]). Uetani further teaches a residual film ratio of 90% or more is preferable (¶ [0031]).
Uetani teaches that it is preferable for the compound layer to have a residual film ratio of 90%, so that the hole injection layer is insoluble in water after film formation (¶ [0031]). Therefore, it would have been obvious to one of ordinary skill in the art for the organic compound layer of the organic 
Yamada does not teach one of the at least one electrodes being transparent or translucent covers a substrate leaving some portions of the substrate uncovered, the cured film substantially covers the one of the at least one electrodes being transparent or translucent and covers at least a portion of the uncovered portion of the substrate.
Uetani teaches Fig. 1 
    PNG
    media_image7.png
    494
    696
    media_image7.png
    Greyscale
, wherein a first charge transporting layer (hole injection layer) (32) is formed on the substrate (10) on which the first electrode (22) has been formed (¶ [0104]) and an active layer (40) is formed on the first charge transporting layer (32) (¶ [0106]). Uetani teaches a first groove X penetrating from the surface of the first charge transporting layer (32) to expose the surface of the substrate, wherein by forming the first groove X wherein the charge transporting layer and the active layer partially cover a portion of the uncovered portion of the substrate, the first electrode is electrically separated into a first electrode (22) 
    PNG
    media_image8.png
    313
    441
    media_image8.png
    Greyscale
and a first electrode (22) of a second device 100A2 
    PNG
    media_image9.png
    333
    470
    media_image9.png
    Greyscale
 (¶ [0105]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the electrodes of the organic EL device, as taught by Yamada, to be formed so that a portion of the substrate is uncovered and the charge transporting layer (hole injection layer) covers a portion of the uncovered portion of the substrate. The motivation being to electrically separate the electrode of the device.
Yamada in view of Uetani does not teach a rate of change in surface roughness Ra of the cured film before and after of 0.99 or more, before and after placing toluene on the cured film and leaving toluene thereon for 30 seconds. However, the claim is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a 
The product-by-process limitation, wherein the cured film has a rate of change in surface roughness Ra of the cured film before and after the condition of placing toluene on the cured film and leaving toluene thereon for 30 seconds would not be expected to impart distinctive structural characteristics to the cured film. Therefore, the claimed cured film is not different and unobvious from the cured film as taught by Yamada and Uetani, as outlined above. The burden is upon the Applicant to prove otherwise. In re Marosi, 710 F.2d 798,802, 218 USPQ 289,292 (Fed. Cir. 1983). See MPEP 2113.
In particular, given that the rate of change in surface roughness of the cured film can be 1, this indicates that the condition of placing toluene on the cured film for 30 seconds does not change the surface roughness of the cured film: the surface roughness is the same before and after the toluene condition. Therefore, the condition of placing toluene on the cured film for 30 seconds does not impress any distinctive structural characteristics upon the cured film, and therefore the ratio of the surface roughness is not given any patentable weight.
Jen teaches compounds that are useful as hole-transporting materials and for making hole-transporting layers in light-emitting devices (¶ [0013]). Jen teaches the hole-transporting layer is thermally cured and has the root-mean-square (RMS) surface roughness of 1.24 nm (¶ [0312]). The RMS is a measurement of the magnitude of the surface roughness across the cured film. It is essentially the average value of the surface roughness of the cured film. Jen teaches that polymerization in bulk is sometimes accompanied by shrinkage of the materials, resulting in microcracks in the film (¶ [0251]). Therefore, it would be obvious to a person of ordinary skill in the art at the time of the invention to 
Regarding claim 3, Yamada in view of Uetani and further in view of Jen teach the device of claim 1, as described above. As described above, Yamada teaches a functional group for the compound for an organic electroluminescent device is represented by general formula (I), wherein the highlight portion of general formula (I)  
    PNG
    media_image10.png
    104
    208
    media_image10.png
    Greyscale
 is a vinyl phenyl group (¶ [0021]). Yamada further teaches specific examples of the functional group in compounds (III)-7 through (III)-12 (pg. 14), wherein these compounds contain vinyl phenyl groups. For example, in compound (III)-7, the vinyl phenyl groups are highlighted  
    PNG
    media_image11.png
    170
    273
    media_image11.png
    Greyscale
(pg. 14). As described above regarding claim 1, compounds (III)-7 through (III)-12 are crosslinkable groups.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compounds (III)-7 through (III)-12, because it would have been choosing from a designated list for the functional groups of general formula (I), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the triarylamine compound in the charge transporting layer of the organic electroluminescent device of Yamada and possessing the benefits taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (I) having the benefits taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

	
Regarding claim 4, Yamada in view of Uetani and further in view of Jen teach the device of claim 3, as described above. Yamada teaches a specific example of a functional group in compound (III)-10 
    PNG
    media_image12.png
    156
    267
    media_image12.png
    Greyscale
(page 14), and this compound contains vinyl phenyl groups 
    PNG
    media_image13.png
    176
    278
    media_image13.png
    Greyscale
. 
Per claim 4, Yamada teaches a functional group represented by the claimed general formula (A-2) wherein p12 is 0.
Regarding claim 5, Yamada teaches a specific example of instant general formula (B-1) in compound (3)-1 
    PNG
    media_image14.png
    204
    211
    media_image14.png
    Greyscale
, wherein compound (3)-1 is attached to functional groups via “*”, the linking site (¶ [0063]). Yamada teaches the functional group may be (¶ [0063]) compounds (III)-1 through (III)-55 (page 13-18), including compound (III)-10 
    PNG
    media_image12.png
    156
    267
    media_image12.png
    Greyscale
(page 14).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound (111)-10 as the functional group attached via the linking sites to compound (3)-1, because it would have been choosing from a list of suitable functional groups, which would have been a choice from a finite number of identified, 
As outlined above in claim 1, compound (3)-1 connected via linkage site “*” is an example of general formula (I) 
    PNG
    media_image15.png
    104
    208
    media_image15.png
    Greyscale
, wherein F represents the triarylamine compound (¶ [0024]), L represented a linking group (¶ [0021]), and m is an integer of from 1 to 6 (¶ [0022]). In this specific example, F is represented by compound (3)-1 and the highlighted portion of general formula (I) 
    PNG
    media_image16.png
    116
    208
    media_image16.png
    Greyscale
is represented by compound (III)-3. As outlined above in claim 1, when m=2, two crosslinkable groups are present in a single linkage site. Yamada teaches that m is desirably from 2 to 6 in order to improve strength of the compound (¶ [0035]).
Therefore it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify compound (3)-1 where m=2, because it would have been choosing one position out of a limited number of possible position of substitution, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the triarylamine compound in the charge transporting layer of the organic EL device of Yamada and possessing the benefits taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by compound (3)-1 having the benefits taught by Yamada  
Per claim 5, Yamada teaches an amine compound of general formula (B-1) wherein:
R102-R105, R107-R110, and R112-R115 are represented by a hydrogen atom;
R101, R106, and R111 are groups represented by general formula (A-2); 
m=2 and thus six crosslinkable groups are present; and 
wherein in general formula (A-2), p12 represents an integer of 0.
Yamada teaches a specific example of instant general formula (B-2) in compound (3)-9 
    PNG
    media_image17.png
    214
    346
    media_image17.png
    Greyscale
, wherein compound (3)-9 is attached to functional groups via “*”, the linking site (¶ [0063]). Yamada teaches the functional group may be (¶ [0063]) compounds (III)-1 through (III)-55 (page 13-18), including compound (III)-10 
    PNG
    media_image12.png
    156
    267
    media_image12.png
    Greyscale
(page 14).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound (III)-10 as the functional group attached via the linking sites to compound (3)-9, because it would have been choosing from a list of suitable functional groups, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the triarylamine compound in the charge transporting 
As outlined above in claim 1, compound (3)-9 connected via linkage site “*” is an example of general formula (I) 
    PNG
    media_image15.png
    104
    208
    media_image15.png
    Greyscale
, wherein F represents the triarylamine compound (¶ [0024]), L represented a linking group (¶ [0021]), and m is an integer of from 1 to 6 (¶ [0022]). In this specific example, F is represented by compound (3)-9 and the highlighted portion of general formula (I) 
    PNG
    media_image16.png
    116
    208
    media_image16.png
    Greyscale
is represented by compound (III)-3. As outlined above in claim 1, when m=2, two crosslinkable groups are present in a single linkage site. Yamada teaches that m is desirably from 2 to 6 in order to improve strength of the compound (¶ [0035]).
Therefore it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify compound (3)-9 where m=2, because it would have been choosing one position out of a limited number of possible position of substitution, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the triarylamine compound in the charge transporting layer of the organic EL device of Yamada and possessing the benefits taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by compound (3)-9 having the benefits taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 5, Yamada teaches an amine compound of general formula (B-2) wherein:
R201-R209, R211-R218, R220-R223, and R225-228 are represented by a hydrogen atom;
R210, R219, and R224 are groups represented by general formula (A-2); 
m=2 and thus six crosslinkable groups are present; and 
wherein in general formula (A-2), p12 represents an integer of 0.
Yamada teaches a specific example of instant general formula (B-3) in compound (3)-23 
    PNG
    media_image18.png
    210
    368
    media_image18.png
    Greyscale
, wherein compound (3)-23 is attached to functional groups via “*”, the linking site (¶ [0063]). Yamada teaches the functional group may be (¶ [0063]) compounds (III)-1 through (III)-55 (page 13-18), including compound (III)-10 
    PNG
    media_image12.png
    156
    267
    media_image12.png
    Greyscale
(page 14).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound (III)-10 as the functional group attached via the linking sites to compound (3)-23, because it would have been choosing from a list of suitable functional groups, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the triarylamine compound in the charge transporting layer of the organic EL device of Yamada and possessing the benefits taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by compounds 
As outlined above in claim 1, compound (3)-23 connected via linkage site “*” is an example of general formula (I) 
    PNG
    media_image15.png
    104
    208
    media_image15.png
    Greyscale
, wherein F represents the triarylamine compound (¶ [0024]), L represented a linking group (¶ [0021]), and m is an integer of from 1 to 6 (¶ [0022]). In this specific example, F is represented by compound (3)-23 and the highlighted portion of general formula (I) 
    PNG
    media_image16.png
    116
    208
    media_image16.png
    Greyscale
is represented by compound (III)-3. As outlined above in claim 1, when m=2, two crosslinkable groups are present in a single linkage site. Yamada teaches that m is desirably from 2 to 6 in order to improve strength of the compound (¶ [0035]).
Therefore it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify compound (3)-23 where m=2, because it would have been choosing one position out of a limited number of possible position of substitution, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the triarylamine compound in the charge transporting layer of the organic EL device of Yamada and possessing the benefits taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by compound (3)-23 having the benefits taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Per claim 5, Yamada teaches an amine compound of general formula (B-3) wherein:
R301-R304, R305-R318, R320-R323, and R325-328
R305, R319, and R324 are groups represented by general formula (A-2); 
m=2 and thus six crosslinkable groups are present; and 
wherein in general formula (A-2), p12 represents an integer of 0.
Regarding claim 6, Yamada teaches the composition may further contain a thermal radical generator (generating agent) (¶ [0084]).
Regarding Claim 7, Yamada teaches the thermal radical generator is contained in the composition desirably at from 0.001% by weight to 10% by weight based on the reactive compound in the charge transporting composition (¶ [0238]). This percentage would equal 0.001 to 10 parts by weight of the thermal radical generator contained relative to 100 parts by weight of the reactive compound. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 11, Yamada in view of Uetani and further in view of Jen teach the device of claim 1, as described above. Uetani further teaches that it is preferable for the compound layer to have a residual film ratio of 98% or more, so that the compound layer is insoluble in water after film formation (¶ [0031]). Therefore, it would have been obvious to one of ordinary skill in the art for the organic compound layer of the organic electroluminescent device, as taught by Yamada, to have a residual film ratio of 98% or more, as taught by Uetani, so that the organic compound layer is insoluble in water after film formation.
Claim 2 is rejected under 35 U.S.C.103 as being unpatentable over US 2013/0052571 A1 ("Yamada"), Uetani US 2016/0111669 A1 ("Uetani"), and Jen et al. US 2009/0278445 A1 ("Jen") as applied to claim 1 above, and further in view of Tateishi US 2004/0192070 A1 ("Tateishi").
Tateishi teaches an organic electroluminescent device comprises at least one organic layer and a transfer material on a first substrate (¶ [0009]), wherein the surface roughness of the substrate is 0.0001 to 25 (¶ [0019]). Tateishi further teaches an organic layer is formed on the substrate (¶ [0006]) .
Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Yamada et al. US 2013/0052571 Al ("Yamada"), Uetani US 2016/0111669 {"Uetani"), and Jen et al. US 2009/0278445 ("Jen") as applied to claim 1 above, and further in view of Li et al US 20140054567 Al ("Li").
Regarding claim 8, Yamada fails to teach the use of a photo-radical generating agent. However, Yamada teaches a thermal radical generator is contained in the composition desirably at from 0.001% by weight to 10% by weight based on the reactive compound in the charge transporting composition (¶ [0238]). This percentage would equal 0.001 to 10 parts by weight of the thermal radical generator contained relative to 100 parts by weight of the reactive compound. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Li teaches an organic electroluminescent device excellent in external extraction efficiency of emitted light and reduces consumption power and long service life (¶ [0012]). Li teaches the light extraction layer contains polymerization initiators including thermal polymerization initiators (thermal polymerization initiator) and photopolymerization initiators (photo-radical generating agent) (¶ [0150]). Li teaches both of these initiators initiate and accelerate polymerization of a compound having a polymerizable unsaturated group (¶ [0152]).
Therefore, given the teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a photopolymerization initiator, as taught by Li, for the thermal radical generator, as taught by Yamada, because Li teaches the variable may suitably be selected as the polymerization initiator.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the generating agent in the charge transporting layer of the organic EL device of Yamada and possess the benefits taught by Li.  See MPEP 2143.I.(B).
Claims 9-10 are rejected under 35 U.S.C.103 as being unpatentable over Yamada et al. US 2013/0052571 A1 ("Yamada"), Uetani US 2016/0111669 A1 ("Uetani"), and Jen et al. US 2009/0278445 A1 ("Jen") as applied to claim 1 above, and further in view of Kawakami et al. US 2006/0284155 A1 ("Kawakami").
Regarding claims 9 and 10, Kawakami teaches a switching device comprising an electric charge injection suppressing layer (¶ [0009]), wherein the electric charge injection suppressing layer has a volume resistivity in the range of 1x105 Ω·cm to 1x107 Ω·cm (¶ [0057]). Kawakami teaches that if the volume resistivity is not in the above-described range, the electric charge injection is not stable and either too many electrical charges accumulate or not enough (¶ [0058] and ¶ [0059]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the cured film, as taught by Yamada in view of Uetani and further in view of Jen, to have a volume resistivity in the desired range so as to stabilize the electrical charges passed throughout the organic electroluminescent device. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. US 2013/0052571 A1 ("Yamada") in view of Uetani US 2016/0111669 A1 ("Uetani") and in view of Jen et al. US 2009/0278445 A1 ("Jen") and further in view of Yamamoto US 2011/0012139 A1 (“Yamamoto”).
Regarding claim 12, Yamada teaches an organic EL device configured with a pair of electrodes in which at least one of the electrodes is transparent and one or plural organic compound layers interposed between these electrodes, wherein a charge transporting film may be used for at least one of the organic compound layers, and may specifically be a luminous layer, a hole transporting layer, and a hole injecting layer (¶ [0109]). 
Yamada teaches the charge transporting film comprises a compound represented by General Formula (I) (¶ 0076])
    PNG
    media_image1.png
    116
    208
    media_image1.png
    Greyscale
(¶ [0021]). Yamada teaches the above compound enables a high degree of curing and excellent charge transport performance, and that the charge transporting film containing a polymer of the above compound has the benefits of excellent mechanical strength and charge transport performance (¶ [0076]). 
Yamada teaches F of General Formula (I) represents a charge transporting subunit and is desirably a subunit derived from a triarylamine-based compound, as a triarylamine-based compound is excellent in terms of charge mobility and oxidation stability (¶ [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a triarylamine-based compound for the subunit F of General Formula (I), because it would have been choosing from a list specifically disclosed for F, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the charge transporting film of the organic EL device of Yamada and possessing the benefits taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by General Formula (I) having the benefits taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Yamada teaches specific examples of F that are triarylamine-based compounds on pages 5-13, including compound (3)-1 
    PNG
    media_image2.png
    213
    203
    media_image2.png
    Greyscale
(pg. 10). In compound (3)-1, the triarylamine-based compound contains “*”, which represent linkage sites, which is where a functional group attaches to the triarylamine-based compound (¶ [0063]). With three “*”, or three linkage sites, compound (3)-1 attaches to functional groups in three separate locations.
The functional groups are represented by the highlighted portion of General Formula (I) 
    PNG
    media_image3.png
    116
    208
    media_image3.png
    Greyscale
 (¶ [0062]-[0063]). Yamada teaches specific examples of the functional groups on pages 13-18, including compounds (III)-9 
    PNG
    media_image4.png
    180
    223
    media_image4.png
    Greyscale
 and (III)-12 
    PNG
    media_image5.png
    183
    254
    media_image5.png
    Greyscale
(pg. 14). While Yamada does not specifically point out these compounds are crosslinkable groups, both compounds (III)-9 and (III)-12 are stated by the instant 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compounds (111)-7 through (111)-12 as the functional groups of General Formula (I), because it would have been choosing from a list designated as the functional groups of General Formula (I), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the charge transporting film of the organic EL device of Yamada and possessing the benefits taught by Yamada.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by General Formula (I) having the benefits taught by Yamada in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Yamada teaches m of General Formula (I) is an integer of from 1 to 6 (¶ [0022]). Based on General Formula (I) 
    PNG
    media_image1.png
    116
    208
    media_image1.png
    Greyscale
(¶ [0021]), when m=1, one functional group is present and attached to the amine compound at a single location. When m=2, two functional groups are present and attached to the amine compound at a single location, and so on. Yamada teaches that m is desirably from 2 to 6 in order to improve strength of the compound (¶ [0035]).
Therefore it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify General Formula (I) where m=2, because it would have been choosing one position out of a limited number of possible position of substitution, which would have been a choice from a finite number of identified, predictable solutions of a compound useful  
When m=2 (meaning each functional group contains two crosslinkable groups), two
crosslinkable groups attach to the triarylamine compound at each linkage site"*". When a triarylamine compound has three linkage sites, such as with compound (3)-1 
    PNG
    media_image2.png
    213
    203
    media_image2.png
    Greyscale
(pg. 10), and the functional group with two crosslinkable groups attach at each linkage site, the resulting amine compound contains six crosslinkable groups. Thus, Yamada teaches a triarylamine compound having six or more crosslinkable sites.
The following table lists some of the examples of organic compounds taught by Yamada that contain six or more crosslinkable groups when m=2 (¶ [0062]-[0063], pgs. 5- 14):

    PNG
    media_image6.png
    552
    701
    media_image6.png
    Greyscale

Yamada does not teach the cured film having a residual film ratio of 90% or more before and after toluene is placed on the cured film and leaving toluene thereon for 30 seconds.
Uetani teaches an organic photoelectric conversion device having an anode, a cathode, an active layer disposed between the anode and the cathode, and a hole injection layer disposed between the anode and the active layer (¶ [0010]). Uetani teaches the hole injection layer is heated (cured) to form a coated film (¶ [0134]). Uetani teaches the hole injection layer having a residual film ratio (rate) of 80% or more after a water rinse treatment wherein water is placed on the cured film for 30 seconds (¶ [0010]-[0011]). Uetani further teaches a residual film ratio of 90% or more is preferable (¶ [0031]).
Uetani teaches that it is preferable for the compound layer to have a residual film ratio of 90%, so that the hole injection layer is insoluble in water after film formation (¶ [0031]). Therefore, it would have been obvious to one of ordinary skill in the art for the organic compound layer of the organic 
Yamada does not teach one of the at least one electrodes being transparent or translucent covers a substrate leaving some portions of the substrate uncovered, the cured film substantially covers the one of the at least one electrodes being transparent or translucent and covers at least a portion of the uncovered portion of the substrate.
Uetani teaches Fig. 1 
    PNG
    media_image7.png
    494
    696
    media_image7.png
    Greyscale
, wherein a first charge transporting layer (hole injection layer) (32) is formed on the substrate (10) on which the first electrode (22) has been formed (¶ [0104]) and an active layer (40) is formed on the first charge transporting layer (32) (¶ [0106]). Uetani teaches a first groove X penetrating from the surface of the first charge transporting layer (32) to expose the surface of the substrate, wherein by forming the first groove X wherein the charge transporting layer and the active layer partially cover a portion of the uncovered portion of the substrate, the first electrode is electrically separated into a first electrode (22) 
    PNG
    media_image8.png
    313
    441
    media_image8.png
    Greyscale
and a first electrode (22) of a second device 100A2 
    PNG
    media_image9.png
    333
    470
    media_image9.png
    Greyscale
 (¶ [0105]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the electrodes of the organic EL device, as taught by Yamada, to be formed so that a portion of the substrate is uncovered and the charge transporting layer (hole injection layer) covers a portion of the uncovered portion of the substrate. The motivation being to electrically separate the electrode of the device.
Yamada in view of Uetani does not teach a rate of change in surface roughness Ra of the cured film before and after of 0.99 or more, before and after placing toluene on the cured film and leaving toluene thereon for 30 seconds. However, the claim is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a 
The product-by-process limitation, wherein the cured film has a rate of change in surface roughness Ra of the cured film before and after the condition of placing toluene on the cured film and leaving toluene thereon for 30 seconds would not be expected to impart distinctive structural characteristics to the cured film. Therefore, the claimed cured film is not different and unobvious from the cured film as taught by Yamada and Uetani, as outlined above. The burden is upon the Applicant to prove otherwise. In re Marosi, 710 F.2d 798,802, 218 USPQ 289,292 (Fed. Cir. 1983). See MPEP 2113.
In particular, given that the rate of change in surface roughness of the cured film can be 1, this indicates that the condition of placing toluene on the cured film for 30 seconds does not change the surface roughness of the cured film: the surface roughness is the same before and after the toluene condition. Therefore, the condition of placing toluene on the cured film for 30 seconds does not impress any distinctive structural characteristics upon the cured film, and therefore the ratio of the surface roughness is not given any patentable weight.
Jen teaches compounds that are useful as hole-transporting materials and for making hole-transporting layers in light-emitting devices (¶ [0013]). Jen teaches the hole-transporting layer is thermally cured and has the root-mean-square (RMS) surface roughness of 1.24 nm (¶ [0312]). The RMS is a measurement of the magnitude of the surface roughness across the cured film. It is essentially the average value of the surface roughness of the cured film. Jen teaches that polymerization in bulk is sometimes accompanied by shrinkage of the materials, resulting in microcracks in the film (¶ [0251]). Therefore, it would be obvious to a person of ordinary skill in the art at the time of the invention to 
Yamada fails to teach an electron-injection layer formed between the organic compound layer and one of the pair of electrodes, the electron-injection layer including at least one of Li, Ca, Sr, LiF and MgF.
Uetani teaches a functional layer containing an electron transporting material, wherein it is preferable that the functional layer containing an electron transporting material is disposed in contact with an active layer (organic compound layer) and is further preferable that the functional layer is disposed also in contact with a cathode (¶ [0066]). Uetani teaches that the functional layer in this configuration prevents the peeling of the cathode and enhances the efficiency of electron injection from the active layer to the cathode (¶ [0066]). Uetani teaches the functional layer containing an electron transporting material functions as so-called an electron transporting layer and/or an electron injection layer (¶ [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the organic EL device, as taught by Yamada, to contain a functional layer containing electron transporting material, wherein the functional layer is disposed in contact with an active layer and also in contact with a cathode. The motivation being the prevention of the peeling of the cathode and the enhanced efficiency of electron injection from the active layer to the cathode.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the functional layer to function as both the electron transporting layer and the electron injection layer, because it would have been choosing from a list of possible functions, which would have been a choice from a finite number of identified, predictable solutions useful as the function of the functional layer of the organic EL device of Yamada and possessing the benefits taught by Uetani.  One of ordinary skill in the art would have been motivated to  
Uetani teaches that by the inclusion of a complex or salt of alkali metal and alkaline earth metal in the electron transporting material, and thus the electron injection layer, electron injection efficiency can be further enhanced (¶ [0069]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention for the functional layer in the organic EL device, as taught by Yamada in view of Uetani, to include a complex or salt of alkali metal and alkaline earth metal. The motivation being the electron injection efficiency can be further enhanced.
Uetani fails to specifically point out the complex or salt of alkali metal and alkaline earth metal specifically includes Li, Ca, Sr, LiF, or MgF.
Yamamoto teaches an organic electroluminescent device (¶ [0030]) comprising an electron injecting layer (charge injecting layer) (¶ [0080] and [0085]), wherein the electron injecting material forming the electron injecting layer may include an alkali metal, an alkali earth metal, or an alloy including one or more metals mentioned above, or oxides, halogenides, and carbonates of the above-mentioned substances (¶ [0099]). Yamamoto teaches specific examples of the alkali metal or its oxide, halogenide, and carbonate including lithium (Li) and lithium fluoride (LiF), among others (¶ [0099]). Yamamoto teaches specific examples of the alkali earth metal or its oxide, halogenide, and carbonate including magnesium (Mg), calcium (Ca), strontium (Sr), and magnesium fluoride (MgF), among others (¶ [0099]). Yamamoto teaches the electron injecting layer improves the electron injection efficiency from the negative electrode (cathode) (¶ [0081]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select Li, LiF, Mg, Ca, Sr, and MgF as electron . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./
Examiner, Art Unit 1786                                                                                                                                                                                          
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786